Name: 83/484/EEC: Commission Decision of 20 September 1983 approving the plan for the accelerated eradication of classical swine fever presented by Greece (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-09-27

 Avis juridique important|31983D048483/484/EEC: Commission Decision of 20 September 1983 approving the plan for the accelerated eradication of classical swine fever presented by Greece (Only the Greek text is authentic) Official Journal L 264 , 27/09/1983 P. 0023 - 0023*****COMMISSION DECISION of 20 September 1983 approving the plan for the accelerated eradication of classical swine fever presented by Greece (Only the Greek text is authentic) (83/484/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), and in particular Article 3 thereof, Having regard to Council Decision 80/1096/EEC of 11 November 1980 introducing Community financial measures for the eradication of classical swine fever (2), and in particular Article 5 thereof, Whereas, by letter dated 10 December 1982, Greece has communicated to the Commission a plan for the accelerated eradication of classical swine fever; Whereas the plan has been examined and, after amendment, was found to comply with Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (3) and with Directive 80/1095/EEC; whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; whereas the EAGGF Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The plan for the accelerated eradication of classical swine fever presented by Greece is hereby approved. Article 2 Greece shall bring into force by 1 August 1983 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 20 September 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 325, 1. 12. 1980, p. 5. (3) OJ No L 47, 21. 2. 1980, p. 11.